Citation Nr: 0522338	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-03 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (claimed as a nervous disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from April 1978 to November 
1981, and from May 1982 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO denied service connection for a psychiatric 
disability, claimed as a nervous disorder.  The veteran filed 
a notice of disagreement (NOD) in August 1999 and the RO 
issued a statement of the case (SOC) in March 2002.  The 
veteran filed a substantive appeal in April 2002. 

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the record reveals that specific 
additional development of the claim on appeal is warranted. 

Inpatient records from Trenton Psychiatric Hospital, dated 
from August 1994 to December 1995, indicate that the veteran 
reported that he was in receipt of disability benefits from 
the Social Security Administration (SSA).  There are no SSA 
records in the file and there is no indication that the RO 
ever requested them.  Pursuant to 38 C.F.R. § 3.159(c)(2) 
(2004), VA has a duty to attempt to obtain these records.  
Although Social Security records are not controlling in 
regard to VA's determination, they must be considered like 
any other pertinent evidence and must be obtained.  See 
38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that the report of a January 1999 VA 
examination indicates the veteran reported treatment at 
Christopher House from 1994 to 1995, Project Renewal, and the 
Helen Fuld Crisis Center.  These records have not been 
associated with the claims file and there is no indication 
that the RO attempted to obtain them.  The RO should take 
appropriate steps to obtain these records.

Finally, while the matter is in remand status, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans  
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

 1.  The RO should obtain from the SSA a 
copy of its decision on the veteran's 
disability claim, along with the medical 
evidence upon which the decision was 
based, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional pertinent evidence that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain outstanding records of psychiatric 
treatment and/or evaluation from 
Christopher House, Project Renewal, and 
Helen Fuld Crisis Center.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After completing the requested action 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of service 
connection a psychiatric disability on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
 
 
 


